REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 5038042) discloses a gamma ray detector (abstract) comprising: a scintillator (30) with a first end having a window (facing 10) for emitting photons upon receipt of gamma rays (abstract), the first end facing and connected to a photon-receiving end of a photomultiplier tube (10), wherein the scintillator and the photomultiplier tube are connected together in a fixed arrangement with respect to each other to provide an empty gap (air gap) between the window and the photon-receiving end of the photomultiplier tube (col. 5:48-59), wherein the empty gap abuts both the window and the photon-receiving end to prevent contact of the scintillator window and the photomultiplier tube necessarily when the detector is subject to shocks or vibrations (col. 5:48-59), wherein the scintillator (30) and the photomultiplier tube (10) are connected to each other with a connection means to provide the fixed arrangement and the empty gap is within the interior of the connection means (col. 5:48-59). The prior art (e.g., US 2003/0168602) also discloses an adapter (18). Additionally, the prior art (e.g., US 6222192) discloses a cushioning (col. 5:55-67) sleeve (26) covering the scintillator, anything between the scintillator and the photomultiplier tube, and the photomultiplier tube (20); and a rigid outer housing (12 with 122) for covering the cushioning sleeve (26). Furthermore, the prior art (e.g., US 5047635) discloses wherein the cushioning sleeve (26) is formed of elastomeric material (col. 3:38) and includes grooves (33).  
However, the prior art fails to disclose or fairly suggest a downhole gamma ray detector including: an adapter connected to the scintillator and photomultiplier tube, the adaptor having a reduced internal diameter acting as a stop and to provide the fixed arrangement and the empty gap is within the interior of the adapter; an elastomeric cushioning sleeve covering the scintillator, the adapter and the photomultiplier tube, the cushioning sleeve having longitudinal sleeve grooves; and, a rigid outer housing covering and containing the cushioning sleeve and where the sleeve grooves cushion the photomultiplier tube from contact with the rigid outer housing, in combination with all of the other recitations in the claim. 

Regarding claim 23 and its dependent claim(s), if any, the prior art (e.g., US 2949534) discloses a downhole gamma ray detector (fig. 1) comprising: a scintillator (24) with a window for emitting photons upon receipt of gamma rays (col. 2:45-47), the window facing a photon-receiving end of a photomultiplier tube (26), wherein the scintillator and the photomultiplier tube are held in a fixed arrangement (via 30 and 32) with respect to each other to provide an empty gap (evacuated) between the window (of 24) and the photon-receiving end of the photomultiplier tube (26) and a sleeve (17) is provided to cover the scintillator (24) and the photomultiplier tube (26). The prior art (e.g., US 6222192) further discloses a rigid outer housing (12 with 122) for covering the sleeve (26) and an end cap (28,124) fixed to each end of the outer housing (fig. 1). Additionally, the prior art (e.g., US 2004/0251416) discloses wherein the end cap (100) is configured to engage with the outer housing in an internal collet mechanism (par. 27). 
However, the prior art fails to disclose or fairly suggest a downhole gamma ray detector including: wherein the collet mechanism is provided by an inner ring which connects to the end cap with a pair of screws which compress a collet therebetween, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884